Detailed Action

Response to Arguments

Applicant's arguments filed on March 8, 2022 have been fully considered but they are not persuasive.

In regards to claims 1, 10 and 17, the applicant argues that Collver et al. (US-2021/0262839) does not teach that the meter generates and reports a flow rate as a percentage of the maximum flow rate of the meter and instead teaches that the endpoint perform those functions [see applicant’s arguments pg. 5 last paragraph, pg. 6 L. 1-18].
The examiner respectfully disagrees with the applicant. The claim as written is really broad and does not recite any details about the electronic components of the utility meter and the endpoint and whether the endpoint is a separate device from the meter or is part of the meter. Therefore, any component directly connected to electronics performing measurement of a utility can be considered part of the utility meter including the endpoint. Collver clearly teaches that an electronic component directly connected to electronics performing measurement of a utility can generate a flow rate as a percentage of the maximum flow rate of the meter and transmit the generated data using a transmitter/endpoint [see Collver fig. 4, fig. 5, par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. Therefore, the cited prior art teaches the claimed limitations. For the reasons provided above, the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Collver et al. (US-2021/0262839).

In regards to claim 1, AAPA teaches that is well known in the art a utility metering system configured to provide flow rate information comprising a utility meter and a utility metering endpoint [see applicant’s specification par. 002 L. 1-7, par. 004].
AAPA does not teach that the utility meter is configured to generate and report a flow rate as a percentage of the maximum flow rate of the meter.
On the other hand, Collver teaches that the utility meter is configured to generate and report a flow rate as a percentage of the maximum flow rate of the meter [fig. 4, fig. 5, par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Collver’s teachings of generating reports of a flow rate as a percentage of the maximum rate of the meter in the system taught by AAPA because it will permit the system to monitor a state of the meter and know when the meter is failing.

In regards to claim 2, the combination of AAPA and Collver, as applied in claim 1 above, further teaches that the meter communicates to the endpoint using a 3-wire communication interface [see applicant’s specification par. 004 L. 2-3].  

In regards to claim 3, the combination of AAPA and Collver, as applied in claim 1 above, further teaches that the utility metering endpoint communicates the percentage flow rate to a head end system [see applicant’s specification par. 002 L. 5-11, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].  

In regards to claim 6, the combination of AAPA and Collver, as applied in claim 1 above, further teaches that the meter is able to calculate a flow rate as a percentage of the maximum flow rate of the meter [see Collver par. 0063 L. 6-10, par. 0064 L. 1-5]. This teaching means that the maximum flow rate of the utility meter must be known by the meter in order to calculate the percentage. In other words, the maximum flow rate of the utility meter is a value that has to be stored in a memory of the utility meter in order to be able to calculate the percentage.  

In regards to claim 7, the combination of AAPA and Collver, as applied in claim 1 above, further teaches that the percentage of the maximum flow rate is transmitted from the utility meter to the utility meter endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. Furthermore, the combination teaches that the meter data is sent to the endpoint over the 3-wire communication interface in a 3-wire communication protocol (standard encoder protocol message) [see AAPA par. 004 L. 1-3].  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Collver et al. (US-2021/0262839) as applied to claim 1 above, and further in view of Belski et al. (US-6,657,552).

In regards to claim 4, the combination of AAPA and Collver, as applied in claim 1 above, does not teach that the utility meter is at least one of a solid-state meter and a solid-state encoder.  
On the other hand, Belski teaches that the utility meter can be a solid state meter [col. 2 L. 30-34].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Belski’s teachings of using a solid state meter in the system taught by the combination because solid state meters provide reliable measurements.

In regards to claim 5, the combination of AAPA, Collver and Belski, as applied in claim 4 above, teaches that the sensor used to measure the flow rate can detect rotations from 0Hz to 50Hz [see Belski col. 23 L. 21-23]. This teaching means that if desired the utility meter can be configured to generate flow rate data at a frequency between 1 Hz and 8 Hz.  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Collver et al. (US-2021/0262839) as applied to claim 7 above, and further in view of Tamarkin et al. (US-7,379,791).

In regards to claim 8, the combination of AAPA and Collver, as applied in claim 7 above, further teaches that the percentage of the maximum flow rate is transmitted from the utility meter to the utility meter endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. However, the combination does not teach that the data is transmitted to the endpoint in response to a periodic request.
On the other hand, Tamarkin teaches that the endpoint can retrieve the data from the meter periodically by sending a request [col. 47 L. 61-67, col. 48 L. 1-6]. This teaching means that the meter message (standard encoder protocol message), which in the case of the combination includes the percentage of a maximum flow rate, is transmitted in response to a periodic request transmitted from the utility metering endpoint.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tamarkin’s teachings of requesting the data to the meter periodically in the system taught by the combination because it will permit the endpoint to transmit the data to a remote location periodically and free up the meter’s memory.

In regards to claim 9, the combination of AAPA, Collver and Tamarkin as applied in claim 8 above, further teaches that the request is sent periodically [see Tamarkin col. 47 L. 61-67, col. 48 L. 1-6]. The combination does not teach that a period of the periodic request is 15 minutes. However, the combination teaches that it is well known in the art that endpoints provide the received data in 15 minute data profiling information [see applicant’s specification par. 004 L. 3-4]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the period of the periodic request to 15 minutes because it will permit the endpoint to continue providing the data from the meter in 15 minute data profiling information.

Claim(s) 10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of  Miller et al. (US-2020/0196543) and Collver et al. (US-2021/0262839).

In regards to claim 10, AAPA teaches a utility metering method for providing flow rate information between a utility meter and a utility metering endpoint [see applicant’s specification par. 003]. AAPA teaches that data is measured over a predefined period of time in which data is sent to the endpoint [see applicant’s specification par. 004 L. 3-5, par. 005 L. 1-3]. However, AAPA does not teach that flow rate is aggregated at the meter.
On the other hand, Miller teaches that the meter can aggregate the measured flow rate before is sent to another device which in the case of AAPA is at end of the predefined period [par. 0037 L. 4-7]. This teaching means that the method comprises a step of aggregating flow rate over a defined time period at the utility meter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Miller’s teachings of providing aggregated instead of individual measurements in the method taught by the AAPA because it will permit to reduce the amount of data that is transmitted.
The combination of AAPA and Miller does not teach at the termination of the defined time period, generating a flow rate percentage of the aggregated flow rate in comparison to a maximum flow rate for the utility meter.
On the other hand, Collver teaches that the meter can generate a flow rate percentage of the aggregated flow rate in comparison to a maximum flow rate for the utility meter using the flow rate data from the meter which in the case of the combination is aggregated flow rate data [fig. 4, fig. 5, par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Collver’s teachings of generating reports of a flow rate as a percentage of the maximum rate of the meter in the method taught by the combination because it will permit the system to monitor a state of the meter and know when the meter is failing.
The combination of AAPA, Miller and Collver teaches that a step of transmitting the flow rate percentage to an endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].

In regards to claim 12, the combination of AAPA, Miller and Collver, as applied in claim 10 above, further teaches that the endpoint communicates the percentage flow rate to a head end system [see applicant’s specification par. 002 L. 5-11, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].  

In regards to claim 14, the combination of AAPA, Miller and Collver, as applied in claim 10 above, further teaches that the meter is able to calculate a flow rate as a percentage of the maximum flow rate of the meter [see Collver par. 0063 L. 6-10, par. 0064 L. 1-5]. This teaching means that the maximum flow rate of the utility meter must be known by the meter in order to calculate the percentage. In other words, the maximum flow rate of the utility meter is a value that has to be stored in a memory of the utility meter in order to be able to calculate the percentage.  

In regards to claim 15, the combination of AAPA, Miller and Collver, as applied in claim 10 above, further teaches that the percentage of the maximum flow rate is transmitted from the utility meter to the utility meter endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. Furthermore, the combination teaches that the meter data is sent to the endpoint over the 3-wire communication interface in a 3-wire communication protocol (standard encoder protocol message) [see AAPA par. 004 L. 1-3].  

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of  Miller et al. (US-2020/0196543) and Collver et al. (US-2021/0262839) as applied to claim 10 above, and further in view of Belski et al. (US-6,657,552).

In regards to claim 11, the combination of combination of AAPA, Miller and Collver, as applied in claim 10 above, does not teach that the utility meter is at least one of a solid-state meter and a solid-state encoder.  
On the other hand, Belski teaches that the utility meter can be a solid state meter [col. 2 L. 30-34].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Belski’s teachings of using a solid state meter in the system taught by the combination because solid state meters provide reliable measurements.

In regards to claim 13, the combination of AAPA, Miller and Collver, as applied in claim 10 above, does not teach that that the utility meter is configured to generate flow rate data at a frequency between 1 Hz and 8 Hz.  
On the other hand, Belski teaches that the sensor of the utility meter used to measure the flow rate can detect rotations from 0Hz to 50Hz [col. 23 L. 21-23]. This teaching means that if desired the utility meter can be configured to generate flow rate data at a frequency between 1 Hz and 8 Hz.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Belski’s teachings of using a sensor with the described frequency in the method taught by the combination because the sensor will provide reliable measurements.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of  Miller et al. (US-2020/0196543) and Collver et al. (US-2021/0262839) as applied to claim 15 above, and further in view of Tamarkin et al. (US-7,379,791).

In regards to claim 16, the combination of AAPA, Miller and Collver, as applied in claim 15 above, further teaches that the percentage of the maximum flow rate is transmitted from the utility meter to the utility meter endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. However, the combination does not teach that the data is transmitted to the endpoint in response to a periodic request.
On the other hand, Tamarkin teaches that the endpoint can retrieve the data from the meter periodically by sending a request [col. 47 L. 61-67, col. 48 L. 1-6]. This teaching means that the meter message (standard encoder protocol message), which in the case of the combination includes the percentage of a maximum flow rate, is transmitted in response to a periodic request transmitted from the utility metering endpoint.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tamarkin’s teachings of requesting the data to the meter periodically in the method taught by the combination because it will permit the endpoint to transmit the data to a remote location periodically and free up the meter’s memory.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Belski et al. (US-6,657,552), Cullinan (US-9,976,871), Collver et al. (US-2021/0262839) and Tamarkin et al. (US-7,379,791).

In regards to claim 17, AAPA teaches a utility metering system configured to provide flow rate information, comprising a utility meter and a utility metering endpoint [see applicant’s specification par. 003, par. 004]. 
AAPA does not teach that the utility meter is a solid-state utility meter configured to continuously measure flow rate.
On the other hand, Belski teaches that the utility meter can be a solid state meter configured to continuously measure flow rate [col. 2 L. 30-34, col. 23 L. 16-23].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Belski’s teachings of using a solid state meter in the system taught by the combination because solid state meters provide reliable measurements.
The combination of AAPA and Belski does not teach that the meter is configured to update an average flow rate over a measuring period.
On the other hand, Cullinan teaches that the solid state meter can also provide in a display average display [col. 1 L. 31-34]. This teaching means that the solid state meter is configured to update an average flow rate over a measuring period.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cullinan’s teachings of calculating the average flow rate in the system taught by the combination because an average flow rate will permit a user to know in more detail the consumption of the utility.
The combination of AAPA, Belski and Cullinan does not teach that the utility meter is configured to periodically generate a flow rate percentage for the measuring period for communication to the utility metering endpoint.  
On the other hand, Collver teaches that the meter can generate a flow rate percentage of the aggregated flow rate in comparison to a maximum flow rate for the utility meter [fig. 4, fig. 5, par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Collver’s teachings of generating reports of a flow rate as a percentage of the maximum rate of the meter in the method taught by the combination because it will permit the system to monitor a state of the meter and know when the meter is failing.
The combination of AAPA, Belski, Cullinan and Collver teaches that a step of transmitting the flow rate percentage to an endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. However, the combination does not teach that the percentage is periodically generated.
On the other hand, Tamarkin teaches that the endpoint can retrieve the data from the meter periodically by sending a request [col. 47 L. 61-67, col. 48 L. 1-6]. This teaching means that meter data including the percentage is periodically generated.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tamarkin’s teachings of requesting the data to the meter periodically in the system taught by the combination because it will permit the endpoint to transmit the data to a remote location periodically and free up the meter’s memory.

In regards to claim 18, the combination of AAPA, Belski, Cullinan, Collver and Tamarkin, as applied in claim 17 above, further teaches that the utility metering endpoint communicates the percentage flow rate to a head end system [see applicant’s specification par. 002 L. 5-11, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5].  

In regards to claim 19, the combination of AAPA, Belski, Cullinan, Collver and Tamarkin, as applied in claim 17 above, further teaches that the meter is able to calculate a flow rate as a percentage of the maximum flow rate of the meter [see Collver par. 0063 L. 6-10, par. 0064 L. 1-5]. This teaching means that the maximum flow rate of the utility meter must be known by the meter in order to calculate the percentage. In other words, the maximum flow rate of the utility meter is a value that has to be stored in a memory of the utility meter in order to be able to calculate the percentage.  

In regards to claim 20, the combination of AAPA, Belski, Cullinan, Collver and Tamarkin, as applied in claim 19 above, further teaches that the percentage of the maximum flow rate is transmitted from the utility meter to the utility meter endpoint [see applicant’s specification par. 004 L. 1-3, see Collver par. 0045 L. 2-9, par. 0063 L. 6-10, par. 0064 L. 1-5]. Furthermore, the combination teaches that the meter data is sent to the endpoint over the 3-wire communication interface in a 3-wire communication protocol (standard encoder protocol message) [see AAPA par. 004 L. 1-3].  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685